Filed 3/30/22 P. v. Quintero CA5
Opinion following transfer from Supreme Court




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F075807
           Plaintiff and Respondent,
                                                                                      (Tulare Super. Ct.
                    v.                                                                No. VCF255016C)

 MIGUEL ANGEL QUINTERO,
                                                                                          OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Gary L.
Paden, Judge.
         Patricia L. Brisbois, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters and Gerald
A. Engler, Chief Assistant Attorneys General, Michael P. Farrell, Assistant Attorney
General, Eric L. Christoffersen and Robert C. Nash, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
       Defendant Miguel Angel Quintero and two codefendants, Jesus Castillo and
Roberto Estrada, were charged with several crimes in connection with a robbery and
shooting at an ATM. The information charged defendant with attempted murder
(count 1; Pen. Code, §§ 664, 187, subd. (a)),1 carjacking (count 2; § 215, subd. (a)), first
degree robbery (count 3; § 211),2 assault with a firearm (count 4; § 245, subd. (a)(2)), and
assault with a deadly weapon (i.e., a knife) (count 5; § 245, subd. (a)(1).)3 The
information also alleged that all five crimes were committed for the benefit of, at the
direction of, and in association with a criminal street gang (§ 186.22,
subd. (b)(1)(A)– (C).) Finally, the information alleged that with respect to counts 1, 2,
and 3, a principal (i.e., Jesus Castillo) intentionally discharged a firearm proximately
causing great bodily injury4 to the victim, Jeffrey Gould (referred to in the complaint as
“J.G.”)5 (§ 12022.53, subds. (c)–(e)(1).)
       Defendant was tried separately from his two codefendants. The jury convicted
defendant of attempted murder, first degree robbery, assault with a firearm, and assault
with a deadly weapon; and found the related enhancements to be true. The jury acquitted
defendant of carjacking.
       On count 1, defendant was sentenced to life with the possibility of parole, plus 25
years to life (§ 12022.53, subd. (d)). On count 3, defendant was sentenced to a
concurrent term of four years, plus 25 years to life (§ 12022.53, subd. (d)). On count 4,
defendant was sentenced to a term of three years, plus 10 years for the gang enhancement
(§ 186.22, subd. (b)(1)(C).). On count 5, defendant was sentenced to a term of three


       1All further statutory references are to the Penal Code unless otherwise stated.
       2See also section 212.5, subdivision (b).
      3 A sixth count charged Roberto Estrada with evasion of an officer. (Veh. Code,
§ 2800.2, subd. (a).)
      4 The information says, “[G]reat bodily injury and death.”
      5 Several additional enhancements were alleged with respect to the other
defendants.

                                              2
years, plus 10 years for the gang enhancement (§ 186.22, subd. (b)(1)(C).) Defendant’s
sentences on counts 4 and 5 were stayed pursuant to section 654. Restitution and several
other fines and fees were also imposed.
       Defendant appealed. In People v. Quintero (Oct. 26, 2016, F069749) [nonpub.
opn.] (Quintero I), this court agreed with defendant’s contentions that there was
insufficient evidence he knew the two principals were gang members, and that his
sentence for robbery should have been stayed under section 654. Accordingly, our
opinion had the following disposition:

              “The true findings on the section 186.22, subdivision (b)
       enhancements and section 12022.53, subdivision (e)(1) enhancements are
       reversed. The matter is remanded to the trial court for resentencing with
       directions to stay execution of the sentence on count 3 pursuant to section
       654. When a new abstract of judgment is prepared after resentencing, it
       shall note that defendant was convicted by ‘jury’ not by ‘plea.’ The new
       abstract of judgment shall also reflect that execution of sentence on count 4
       was stayed pursuant to section 654. In all other respects the judgment is
       affirmed.” (Quintero I, supra, at p. 18.)
       Pursuant to this disposition, the trial court resentenced defendant on April 19,
2017. The court imposed the following sentence: life with the possibility of parole on
count 1; a stayed (§ 654) term of four years on count 3; a stayed (ibid.) term of three
years on count 4; and a stayed (ibid.) term of three years on count 5.
       Defendant appealed again. In an opinion filed March 10, 2020, we held that
Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437) applied retroactively to
defendant and reversed his attempted murder conviction. (People v. Quintero (Mar. 10,
2020, F075807) [nonpub. opn.] (Quintero II).) The Supreme Court granted review of
Quintero II and directed us to vacate that opinion and reconsider in light of Senate Bill
No. 775 (2020–2021 Reg. Sess.) (Stats. 2021, ch. 551) (Senate Bill 775). Among other
changes, Senate Bill 775 amended section 1170.95 to read, in part: “A person convicted
of murder, attempted murder, or manslaughter whose conviction is not final may



                                             3
challenge on direct appeal the validity of that conviction based on the changes made to
Sections 188 and 189 by Senate Bill 1437 (Chapter 1015 of the Statutes of 2018).”
(§ 1170.95, subd. (g).) We again reverse defendant’s attempted murder conviction,
which may be retried on remand.
                                         FACTS6
       At about 5:00 a.m., on July 12, 2011, Jeffrey Gould (Gould) pulled up to an ATM
in Exeter. He exited his Mazda and approached the ATM, having left the car running and
its door open. He withdrew $700 for rent. Gould’s mother, with whom he lived, called
and told him to withdraw another $220. However, the ATM indicated the account had
insufficient funds for the additional $220.
       There was an older man behind him, so Gould let him use the ATM. As the man
used the ATM, Gould went to his car and continued to speak with his mother on the
phone. After the man was done using the ATM, Gould again attempted to withdraw
additional funds but could not, due to insufficient funds. The ATM printed a receipt,
which fell to the ground. Gould picked it up and looked at it. That is when two men
came up to him. One of the men was wearing a hat and holding a knife with a blade
about four inches in length. The knife-wielding assailant said, “ ‘Give me your shit,
Holmes.’ ” Gould replied, “ ‘F[**]k you.’ ” The knife-wielding assailant then hit Gould
with his hand. The two “scuffled around” until the other assailant shot Gould. The bullet
broke two of Gould’s ribs, injured his lung and necessitated removal of his spleen.
       Defendant eventually admitted to law enforcement that he dropped off his cousin
Jesus Castillo and his friend “Huesitos” at the bank parking lot near 5:00 a.m. Castillo
and Huesitos got out and were running “kind of towards the bank.” Defendant knew
Castillo and Huesitos were going to rob someone but did not know they would shoot


       6Both parties rely on the statement of facts from this court’s opinion in
Quintero I. We do the same.


                                              4
anyone. Defendant waited down the road. When Castillo and Huesitos returned, they
said they had shot the victim because he was bigger than they were, and he was “coming
at them.”
                                      DISCUSSION

I.     Defendant Must be Given the Benefits of Senate Bill 1437 Retroactively
       A.        Law
       Senate Bill 1437 became effective January 1, 2019. (People v. Gutierrez-Salazar
(2019) 38 Cal.App.5th 411, 413.) “Senate Bill 1437 was enacted to “amend the felony
murder rule and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).)
“Substantively, Senate Bill 1437 accomplishes this by amending section 188, which
defines malice, and section 189, which defines the degrees of murder, and as now
amended, addresses felony murder liability.” (People v. Martinez (2019) 31 Cal.App.5th
719, 723.)
       As amended, section 188 now provides: “Except as stated in subdivision (e) of
Section 189, in order to be convicted of murder, a principal in a crime shall act with
malice aforethought. Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3).)
       Senate Bill No. 1437 also created a procedure for certain murder convicts to
petition to vacate their murder conviction and be resentenced. (See § 1170.95.) One of
the requirements for such a petition is that the petitioner would not have been convicted
under the new law of malice established by Senate Bill No. 1437. (See § 1170.95,
subd. (a)(3).)




                                              5
       Through recently enacted Senate Bill No. 775, the Legislature has now clarified
“that persons who were convicted of attempted murder or manslaughter under a theory of
felony murder and the natural probable consequences doctrine are permitted the same
relief as those persons convicted of murder under the same theories.” (Senate Bill
No. 775 (2020-2021 Reg. Sess.) ch. 551, § 1(a); see also § 1170.95, subd. (a).)
       Additionally, “[a] person convicted of … attempted murder… whose conviction is
not final may challenge on direct appeal the validity of that conviction based on the
changes made to Sections 188 and 189 by Senate Bill 1437 ….” (§ 1170.95, subd. (g).)
       B.     Analysis
       The Attorney General concedes that defendant’s attempted murder conviction
must be reversed. Because multiple theories of that crime were presented to the jury –
including the now invalid theory based on the natural and probable consequences
doctrine – and we cannot say beyond a reasonable doubt that the jury did not rely on the
invalid theory, we must accept the concession and reverse.7 (See People v. Aledamat
(2019) 8 Cal.5th 1, 13, [Chapman harmless error analysis applies to valid/invalid theory
cases].) The prosecution may retry defendant on remand. (See In re D.N. (2018) 19
Cal.App.5th 898, 902 [“Where the prosecution makes its case under the law as it stood at
trial, double jeopardy is not implicated as it would otherwise be where there is
evidentiary insufficiency”].)
                                     DISPOSITION
       Defendant’s conviction for attempted premeditated murder is reversed. The
People may elect to retry defendant on the attempted murder count. If the People elect to
retry the attempted murder count, they shall notify defendant of that fact within 30 days
of the filing of the remittitur and proceed with the prosecution in the time permitted by


       Defendant’s claim of instructional error with respect to attempted murder is
       7
mooted by our reversal of that conviction and the changes made by Senate Bills 1437 and
775.

                                             6
law. If the People do not elect to retry the attempted murder count, defendant shall be
resentenced. In all other respects, the judgment is affirmed.



                                                                POOCHIGIAN, Acting P. J.

WE CONCUR:



SMITH, J.



SNAUFFER, J.




                                             7